DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
	As stated in the Restriction requirement, claim 27 depends from claim 11 which has been cancelled. For purposes of examination it is presumed that claim 27 depends from claim 26 and is a non-elected claim. The non-elected claims are therefore claims 26-29. 
Election/Restrictions
Applicant’s election of Group I, claims 16-25 in the reply filed on May 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claim 21 (and dependent claim 22) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claim 21, applicant is claiming “light rays propagating through the optical axis passes through the optical lens without being substantially refracted”. However, independent claim 16, from which this claim depends, is claiming the lens as a “single piece prescription eye-wear lens”. Applicant discloses embodiments with 
Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 23, the claimed “at a greater distance” and “at a smaller distance” is vague and indefinite. It is not clear if applicant is claiming “greater” and “smaller” relative to each other, if applicant is claiming at a “great distance” and at a “small distance” and if so what distance would be considered “great” and “small” or if applicant is claiming “greater” and “smaller” relative to some third distance. Additionally, one can inherently view any lens through different regions and can inherently see objects at different distance i.e. possibly blurry images but images non-the-less. It is not clear if applicant is claiming the viewing at the two distances regardless of whether the object is clearly viewed or not, if applicant is claiming clear viewing of objects at the two distances or applicant is claiming the two distances corresponding to prescription distances of the viewer. For all of the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “The optical lens of claim 16 wherein the lens is constructed to provide prescription viewing at a first distance and prescription viewing at a second distance, comprising a first region for the first distance being greater than the second distance, and a second region for viewing an object at a second distance from the optical lens, the second distance being smaller than the first distance.  
	With respect to claim 25, the claimed “longer first focal length” and “shorter second focal length” is vague and indefinite. It is not clear if applicant is claiming “longer” and “shorter” relative to each other, if applicant is claiming “long focal length” and “short focal length” and if so what distance would be considered “long” and “short” or if applicant is claiming “long” and “short” relative to some third distance. For all of the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “The optical lens of claim 16 wherein the lens is constructed to provide a first focal length and a second focal length, the first focal length for light having the third polarization state, the first focal length being longer than the second focal length, the second focal length for light having the fourth polarization state, the second focal length being shorter than the first focal length”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertz publication number 2006/0146275.
	With respect to claim 16, Mertz discloses the limitations therein including the following: an optical lens (abstract, paragraphs 0009-0011, 0024, one of the lenses of the eyeglasses of fig 1); a first polarizer substantially transmitting light of a first polarization state and substantially blocking light of an orthogonal second polarization state (fig 8C, paragraphs 0033, 0041-0044, first polarizer 54); a second polarizer substantially transmitting light of a third polarization state and substantially blocking light of an orthogonal fourth polarization state (fig 8C, paragraphs 0033, 0041-0044, second polarizer 74); a partial reflector disposed between the first and second polarizers (fig 8C, paragraphs 0033, 0041-0044, element “53” disposed between polarizers “54” and “74”). As disclosed in Mertz, element “53” is transmitting the light in the “56” direction i.e. from an LCD screen and is reflecting ambient light in the “57” direction, and further is not changing the polarization state of the light i.e. is a “partial reflector”. It is the examiner’s contention that the partial reflector of Mertz is providing an optical reflectance of at least 30% for a desired plurality of wavelengths, this being reasonably based on Mertz disclosing element “53” reflecting substantially all of the light in the “57” direction. Mertz further discloses a first phase retarder disposed between the first  polarizer and the partial reflector for changing a polarization state of light passing therethrough (fig 8C, paragraphs 0033, 0041-0044, quarter wave plate “70” and 
	With respect to claim 16, Mertz discloses the second polarizer as transmitting light of a first polarization state and blocking light of a second polarization state (paragraphs 0041-0044) but does not specifically disclose the blocking being performed by reflection as claimed. However, the examiner takes Judicial Notice that it is well known in the art of light polarizers to block the light of the second polarization state by either absorbing the light of the second polarization state or reflecting the light of the second polarization state. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the second polarizer of Mertz as blocking the second polarization state by reflecting the light of the second polarization state since it is well known in the art of light polarizers to block light of a second polarization state by either absorbing the light of the second polarization state or reflecting the light of the second polarization state for the purpose of providing the means of passing through the polarizer only the light of the desired polarization state. 


	With respect to claim 23, Mertz discloses that the substrate can be for a prescription spectacle lens (abstract, fig 1, paragraph 0046) but does not specifically disclose two regions of two different focal lengths. However, the examiner takes Judicial Notice that it is well known in the art of prescription lenses for such lenses to provide bifocal power or progressively changing optical power i.e. two regions of two different focal lengths for the purpose of providing the required lens prescription of the user. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the prescription lens of Mertz as having two regions of two different focal lengths since it is well known in the art of prescription lenses for such lenses to provide bifocal power or progressively changing optical power i.e. two regions of two different focal lengths for the purpose of providing the required lens prescription of the user. 
. 
Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe patent number 6,075,651 in view of Richards patent number 10,338,410.
	With respect to claim 16, Hoppe discloses the limitations therein including the following: an optical lens (abstract, fig 3, fig 6); a first polarizer substantially transmitting light of a first polarization state and substantially blocking light of an orthogonal second polarization state (fig 3, column 4, line 65 to column 5, line 23, first polarizer “303”); a second polarizer substantially transmitting light of a third polarization state and substantially reflecting light of an orthogonal fourth polarization state (fig 3, column 4, line 65 to column 5, line 23, second polarizer as combined 309 and 101); a partial reflector disposed between the first and second polarizers (fig 3, column 3, lines 43-50, column 4, line 65 to column 5, line 23, partially reflective surface “113”); the partial reflecting surface “113” providing an optical reflectance of at least 30% for a desired plurality of wavelengths (column 3, lines 43-50); a first phase retarder disposed between the first polarizer and the partial reflector for changing a polarization state of light passing therethrough (fig 3, column 4, line 65 to column 5, line 23, quarter wave plate “305” and disposed between first polarizer “303” and partial reflector “113”); a second phase retarder disposed between the partial reflector and the second polarizer for changing a polarization state of light passing therethrough (fig 3, column 3, lines 23-30, column 4, line 65 to column 5, line 23, second phase retarder “103” and disposed 
	With respect to claim 16, Hoppe discloses the eyepiece as a collimating optical lens and not as a prescription lens as claimed. However, Hoppe further discloses that the eyewear can be used in an optical head mounted display and that the curvature of lenses “105” and “107” can be varied to provide a desired focal length to the eyewear (fig 3, column 6, lines 14-32). Richards teaches that in an optical head mounted display system having an optical substrate, that specifically, the substrate can be formed to provide the required prescription of the user (abstract, figs 3A and 3B). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lenses “105” and “107” formed to provide the required prescription of the user since Hoppe further discloses that the eyewear can be used in an optical head mounted display and that the curvature of lenses “105” and “107” can be varied to provide a desired focal length to the eyewear and since Richards teaches that in an optical head mounted display system having an optical substrate, that specifically, the substrate can be formed to provide the required prescription of the user for the purpose of individualizing the head-mounted display to correct the user’s vision without having to additional wear corrective lenses. 
	With respect to claim 17, Hoppe as modified by Richards discloses and teaches as is set forth above and Hoppe further discloses a substrate disposed between the partial reflector and the second polarizer having an average transmission of at least 80% for a desired plurality of wavelengths (Hoppe, fig 3, column 6, lines 14-32, lenses “105”, “107”). 

With respect to claims 19 and 20, Hoppe as modified by Richards discloses and teaches as is set forth above but Hoppe does not specifically disclose the orientations of the polarizers and therefore does not specifically disclose the polarizers with polarization states as being substantially parallel or substantially perpendicular to each other as claimed. Likewise, Hoppe does not specifically disclose the orientations of the fast and slow axes and therefore does not disclose if the axis are substantially parallel or perpendicular to each other as claimed. However, there are only two possible solutions for the orientation of the polarization states, either parallel or perpendicular to each other and there are only two possible solutions for the orientations of the axes, either parallel or perpendicular to each other. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the orientations of the polarizers and phase retarders as claimed since this which would involve only a few possible solutions and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of using the finite number of solutions to provide a lens having the specific desired polarization properties. 

With respect to claim 23, Hoppe as modified by Richards disclose and teach as is set forth above but do not specifically disclose two regions of two different focal lengths. However, Richards teaches that the lens substrate can be formed to provide the user’s required prescription (Richards, abstract) and the examiner takes Judicial Notice that it is well known in the art of prescription lenses for such lenses to provide bifocal power or progressively changing optical power i.e. two regions of two different focal lengths for the purpose of providing the required lens prescription of the user. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the optical lens of Hoppe as modified by Richards as having two regions of two different focal lengths since Richards teaches that the lens substrate can be formed to provide the user’s required prescription and since it is well known in the art of prescription lenses for such lenses to provide bifocal power or progressively 
	With respect to claim 24, Hoppe as modified by Richards disclose and teach as is set forth above and Hopper further discloses eyewear comprising the lens as claimed (fig 6). 
Reasons for Allowance
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 25, none of the prior art either alone or in combination disclose or teach of the claimed optical lens specifically including, as the distinguishing features in combination with the other limitations, the first and second polarizer, first and second phase retarders and the partial reflector having the specific structure as claimed and being located within the optical lens as claimed, the optical lens as a single piece prescription eyewear lens, and further wherein the lens is constructed to provide a first focal length and a second focal length, the first focal length for light having the claimed third polarization state, the first focal length being longer than the second focal length, the second focal length for light having the claimed fourth polarization state, the second focal length being shorter than the first focal length. 
Examiner’s Comments
	Sharp publication number 2017/0139234 is being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of light polarizers to block the light of the second polarization state by either absorbing the light of the second polarization state or reflecting the light of the second polarization state (paragraph 0063). 
Prior Art Citations
	Lee patent number 10,451,947, Robbins publication number 2016/0097930. Sprague publication number 2010/0053121, and Sharp patent number 7,106,509 are being cited herein to show optical elements having some similar structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 17, 2021